



PERFORMANCE-BASED RESTRICTED SHARE UNIT AGREEMENT
Under the Teradata 2012 Stock Incentive Plan
(2019-2021 Performance Period Award)
You have been awarded the contingent right to receive a credit of share units
(the “Share Units”) under the Teradata 2012 Stock Incentive Plan (the “Plan”),
upon the terms and subject to the conditions of this Performance-Based
Restricted Share Unit Agreement (this “Agreement”) and the Plan. Please refer to
the share unit information page on the website of Teradata’s third-party Plan
administrator for your “Target Number of Share Units.” Teradata Corporation and
its affiliate companies are referred to collectively herein as “Teradata.”
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan.
1.    Crediting of Share Units.
(a)    In General. Your right to receive a credit of all, a portion, or a
multiple of the Target Number of Share Units shall be contingent upon the extent
to which Teradata Corporation (the “Company”) achieves the performance goals to
be established by the Compensation and Human Resource Committee of the Company’s
Board of Directors (the “Committee”) in accordance with Section 1(b) (the
“Performance Goals”) for the fiscal years in the performance period commencing
January 1, 2019 and ending December 31, 2021 (the “Performance Period”), in
accordance with the payout levels set forth on the attached Exhibit A (the
“Performance Metrics”).
(b)    Annual Performance Goals. Within the first 90 days of each fiscal year
during the Performance Period, the Committee shall establish in writing one or
more Performance Goals applicable to such fiscal year, which shall be based upon
the achievement of specified financial performance objectives and which shall be
set forth on the attached Exhibit A, as may be amended by the Committee. The
Committee may establish special adjustments that will be applied in calculating
the extent to which the Performance Goals have been satisfied.
(c)    Crediting to Account. After the end of the Performance Period, the
Committee shall determine in writing the extent, if any, to which the
Performance Goals have been satisfied and shall determine the percentage, if
any, of the Target Number of Share Units that shall be credited to a book entry
account established on your behalf (the “Account”), based on the payout level
identified in the Performance Metrics. Each Share Unit credited to your Account
under this Section 1(c) shall represent the contingent right to receive one
Share and shall at all times be equal in value to one Share. Share Units will be
credited effective on the day, following the end of the Performance Period, in
which the Committee certifies the achievement of the Performance Goals as
provided in this Section 1(c) (the “Vesting Date”). If, upon the conclusion of
the Performance Period, the Company achieves less than the threshold level of
all of the Performance Goals, then you shall not receive a credit of any Share
Units hereunder and this Agreement shall terminate immediately without further
action or notice.
2.     Vesting, Forfeiture and Payment of Share Units.


1

--------------------------------------------------------------------------------





(a)    Vesting. Provided that you are continuously employed by Teradata through
the Vesting Date, the Share Units (if any) credited to your Account in
accordance with Section 1 above shall be fully vested on the Vesting Date.
(b)    Certain Terminations.
(i)    If you cease to be employed by Teradata prior to the Vesting Date due to
death or Disability, then the Company shall credit to your Account a pro-rated
number of Share Units, which shall be fully vested, and which shall be
calculated by multiplying (i) the actual number of Share Units that would have
been credited to your Account in accordance with Section 1 of this Agreement had
you continued in employment through the Vesting Date, determined by the
Committee based on the actual performance of the Company during the Performance
Period, by (ii) a fraction, the numerator of which is the number of full and
partial months of employment you completed commencing with January 1, 2019, and
the denominator of which is 36 months (subject to such rounding conventions as
may be implemented from time-to-time by Teradata’s third party Plan
administrator). For purposes of determining any pro rata vesting of your Share
Units, your period of employment with Teradata shall not include any leave of
absence, other than an approved leave of absence from which Teradata reasonably
expects that you will return to perform services for Teradata. Except as
otherwise provided in Section 3 of this Agreement, the Company shall deliver to
you the Shares underlying the pro-rated number of Share Units within seventy
(70) days after the Vesting Date.
(ii)    If you cease to be employed by Teradata prior to the Vesting Date due to
your Retirement, then the Committee or its delegate may in its sole discretion
choose to provide that all or any pro rata portion of the Share Units that would
have been credited to your Account in accordance with Section 1 of this
Agreement had you continued in employment throughout the Performance Period,
determined by the Committee based on the actual performance of the Company
during such Performance Period, will become vested upon the terms, and subject
to the conditions, established by the Committee, including an acceleration of
vesting for Share Units for up to one additional year following Retirement. For
purposes of this Agreement, “Retirement” means termination by you of your
employment with Teradata at or after age 55. Except as otherwise provided in
Section 3 of this Agreement, the Company shall deliver to you the Shares
underlying the pro-rated number of Share Units within seventy (70) days after
the Vesting Date.
(iii)    If your employment with Teradata is terminated prior to the Vesting
Date due to a reduction-in-force, then, upon such termination of employment, a
pro rata portion of the Share Units will become fully Vested. The pro rata
portion of the Share Units that will become fully Vested will be determined by
multiplying (i) the actual number of Share Units that would have been credited
to your Account in accordance with Section 1 of this Agreement had you continued
in employment through the Vesting Date, determined by the Committee based on the
actual performance of the Company during the Performance Period, by (ii) a
fraction, the numerator of which is the number of full and partial months of
employment you completed commencing with January 1, 2019, and the denominator of
which is 36 months (subject to such rounding conventions as may be implemented
from time-to-time by Teradata’s third party Plan administrator). For purposes of
determining such pro rata Vesting of your Share Units, your period of employment
with


2

--------------------------------------------------------------------------------





Teradata shall not include any leave of absence, other than an approved leave of
absence from which Teradata reasonably expects that you will return to perform
services for Teradata. Teradata in its sole discretion determines when an
employee’s position is terminated due to a reduction-in-force.
(c)    Change in Control. Notwithstanding any provision in this Agreement to the
contrary, in the event of a Change in Control, the applicable provisions of
Section 20 of the Plan shall govern the treatment of your outstanding Share
Units as provided therein.
(d)     Forfeiture. Except as otherwise provided pursuant to Sections 2(b) or
2(c), your right to receive a credit of Share Units shall be forfeited
automatically without further action or notice in the event that you cease to be
employed by Teradata through the end of the Performance Period.
(e)    Payment. Except as otherwise provided in Section 2 or Section 3 of this
Agreement, the Company shall deliver the Shares underlying the vested Share
Units credited to your Account in accordance with this Agreement within seventy
(70) days after the earlier of (i) the Vesting Date, or (ii) your termination of
employment.
3.    Section 409A Compliance. The intent of the parties is that payments under
this Agreement comply with Section 409A or are exempt therefrom and this
Agreement shall be interpreted, administered and governed in accordance with
such intent.
(a)    Termination of Employment. To the extent that you are a U.S. taxpayer, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of Shares subject to
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and you are no longer providing services (at a level that would preclude
the occurrence of a “separation from service” within the meaning of Section
409A) to Teradata as an employee or consultant, and for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service” within the
meaning of Section 409A.
(b)    Payment Delay for Specified Employees. If you are a “specified employee,”
as determined under the Company’s policy for identifying specified employees on
the date of termination, then to the extent required in order to comply with
Section 409A, all payments made under this Agreement that constitute a “deferral
of compensation” within the meaning of Section 409A that are provided as a
result of a “separation from service” within the meaning of Section 409A for any
reason other than your death and that would otherwise be paid or provided during
the first six months following such separation from service shall be accumulated
through and paid within 30 days after the first business day that is more than
six months after the date of your separation from service (or, if you die during
such six-month period, within 30 days after your death).
(c)    Acceleration of Payment. Notwithstanding anything to the contrary
contained in this Agreement, the Committee shall have the right, at any time in
its sole discretion, to accelerate the time of a payment under this Agreement to
a time otherwise permitted under Section


3

--------------------------------------------------------------------------------





409A in accordance with the requirements, restrictions and limitations of
Treasury Regulation Section 1.409A-3(j).
4.     Confidentiality. By accepting this award, unless disclosure is required
or permitted by applicable law or regulation, you agree to keep this Agreement
confidential and not to disclose its contents to anyone except your attorney,
your immediate family, or your financial consultant, provided such persons agree
in advance to keep such information confidential and not disclose it to others.
The Share Units will be forfeited if you violate the terms and conditions of
this Section 4. Notwithstanding the foregoing, nothing contained in this
Agreement or any other Teradata agreement, policy, practice, procedure,
directive or instruction shall prohibit you from reporting possible violations
of federal, state or local laws or regulations to any federal, state or local
governmental agency or commission (a “Government Agency”) or from making other
disclosures that are protected under the whistleblower provisions of federal,
state or local laws or regulations. You do not need prior authorization of any
kind to make any such reports or disclosures and you are not required to notify
Teradata that you have made such reports or disclosures. Nothing in this
Agreement limits any right you may have to receive a whistleblower award or
bounty for information provided to any Government Agency.
5.     Transferability. The Share Units may not be sold, transferred, pledged,
assigned or otherwise alienated, except by beneficiary designation, will or by
the laws of descent and distribution upon your death. Any purported transfer or
encumbrance in violation of the provisions of this Section 5 shall be void, and
the other party to any such purported transaction shall not obtain any rights to
or interest in such Share Units.
    6.     Dividend Equivalents. From and after the Vesting Date and until the
earlier of (a) the time when the Share Units are paid in accordance with this
Agreement or (b) the time when your rights in the Share Units are forfeited in
accordance with Section 2(d) hereof, on the date that Teradata pays a cash
dividend (if any) to holders of Shares generally, you shall receive additional
Share Units equal to (x) the number of Share Units held by you as of the date of
record for such dividend, provided that the record date occurs on or after the
Vesting Date; multiplied by (y) the per Share cash dividend amount; divided by
(z) the Fair Market Value per Share on the dividend payment date. The additional
Share Units shall be subject to the same terms and conditions as the Share Units
covered by this Agreement, including without limitation the vesting provisions
of Section 2(a) of this Agreement and the forfeiture provisions of Section 2(d)
of this Agreement.
7.    Misconduct; Termination for Cause. The Share Units will be forfeited if
your employment is terminated by Teradata for Cause or if the Committee
determines that you engaged in misconduct in connection with your employment
with Teradata. Further, if your employment is terminated by Teradata for Cause,
then, to the extent demanded by the Committee in its sole discretion and
permitted by applicable law, you shall (a) return to Teradata all Shares that
you have not disposed of that have been acquired pursuant to this Agreement
during the twelve (12) months prior to the date of termination of your
employment, and (b) with respect to any Shares acquired pursuant to this
Agreement during the twelve (12) months prior to the date of termination of your
employment and that you have disposed of, pay to Teradata in cash the Fair
Market Value of such Shares on the date acquired.


4

--------------------------------------------------------------------------------





8.     Tax-Related Items and Withholding. Teradata has the right to deduct or
cause to be deducted, or collect or cause to be collected, with respect to the
taxation of any Share Units, the issuance or sale of Shares, and the receipt of
dividends or dividend equivalents, if any, or otherwise in relation to you
participation in the Plan, any federal, state, local, foreign or other taxes,
social contributions, required deductions, or other payments required by the
laws of the United States or any other country to be withheld or paid with
respect to the Share Units or related to or resulting from your participation in
the Plan (“Tax-Related Items”), and you or your legal representative or
beneficiary will be required to pay any such amounts. By accepting this award,
you consent and direct that, if you are paid through Teradata’s United States
payroll system at the time the Share Units are settled, Teradata’s stock plan
administrator will withhold or sell the number of Shares underlying the Share
Units as Teradata, in its sole discretion, deems necessary to satisfy such
Tax-Related Items; provided, however, that if Teradata is required to withhold
any taxes prior to settlement of the Share Units, then you agree that Teradata
may satisfy those withholding obligations by withholding cash from your
compensation otherwise due to you or by any other action as it may deem
necessary to satisfy the withholding obligation. In no event shall the Fair
Market Value of the Shares of common stock to be surrendered pursuant to this
Section 8 to satisfy applicable withholding taxes exceed the minimum amount of
taxes required to be withheld or such other amount that will not result in a
negative accounting impact. If you are paid through a non-United States Teradata
payroll system, you agree that Teradata may satisfy any Tax-Related Items by
withholding cash from your compensation otherwise due to you or by any other
action as it may deem necessary to satisfy the Tax-Related Items. Regardless of
any action Teradata or your employer takes with regards to any Tax-Related
Items, you acknowledge that the ultimate liability for all Tax-Related Items is
and remains your responsibility and may exceed the amount actually withheld by
Teradata or the employer. You also agree that you solely are responsible for
filing all relevant documentation that may be required of you in relation to
this award or any Tax-Related Items, such as but not limited to personal income
tax returns or reporting statements in relation to the grant or vesting of this
award or the subsequent sale of Shares acquired pursuant to such award and the
receipt of any dividends or dividend equivalents.
9.    Restrictive Covenants. As a recipient of this equity award, you recognize
that you have access to highly confidential, proprietary and non-public
information of Teradata and its customers, including strategic plans, customer
lists, research and development plans, and other information not made available
to the general public and from which Teradata derives value. For purposes of
this Agreement, this information is defined as “Trade Secret Information.”
To protect Teradata’s investment in Trade Secret Information, and in exchange
for the Share Units, you agree that the following restrictions will apply during
your employment with Teradata and, to the extent permitted by applicable law,
for a period of twelve (12) months after the date that you cease to be employed
by Teradata for any reason (the “Termination Date”) (or if applicable law
mandates a maximum time that is shorter than twelve months, then for a period of
time equal to that shorter maximum period):
(a) You will not, without the prior written consent of the Chief Executive
Officer of Teradata, render services directly or indirectly to, or become
employed by, any Competing Organization of Teradata (as defined in this Section
9 below) to the extent such services or employment involves the development,
manufacture, marketing, sale, advertising or servicing of any product, process,


5

--------------------------------------------------------------------------------





system or service which is the same or similar to, or competes with, a product,
process, system or service manufactured, sold, marketed, serviced or otherwise
provided by Teradata to its customers and upon which you worked or in which you
participated during the last twelve (12) months of your Teradata employment.
(This restriction is specifically intended to protect the value of and
Teradata’s investment in Trade Secret Information to which you had access as an
employee of Teradata). NOTWITHSTANDING THE FOREGOING, THE RESTRICTION SET FORTH
IN THIS SECTION 9(a) SHALL NOT APPLY IF YOU ARE EMPLOYED BY TERADATA IN
CALIFORNIA.
(b) You will not, without the prior written consent of the Chief Executive
Officer of Teradata, directly or indirectly recruit, hire, solicit or induce, or
attempt to induce, any exempt employee of Teradata to terminate his or her
employment with or otherwise cease his or her relationship with Teradata. (This
restriction is specifically intended to protect the value of the information you
obtained while a Teradata employee regarding the skills, experience and
knowledge of Teradata employees, which is Trade Secret Information, and
Teradata’s investment in developing these employees). NOTWITHSTANDING THE
FOREGOING, THE RESTRICTION SET FORTH IN THIS SECTION 9(b) SHALL NOT APPLY IF YOU
ARE EMPLOYED BY TERADATA IN CALIFORNIA.
(c) You will not, without the prior written consent of the Chief Executive
Officer of Teradata, solicit the business of any firm or company with which you
worked during the preceding twelve (12) months of employment at Teradata, if
such firm or company was a customer of Teradata, by using Teradata Trade Secret
Information. (This restriction is specifically intended to protect the value of
the identity of Teradata customers, their needs, interests, strategic plans,
etc., all of which is Trade Secret Information you acquired as a Teradata
employee with access to such information).
If you breach the terms of this Section 9, you agree that in addition to any
liability you may have for damages arising from such breach, any unvested Share
Units will be immediately forfeited, and, to the extent permitted by applicable
law, you agree to pay to Teradata the Fair Market Value of any Share Units that
vested during the twelve (12) months prior to the Termination Date. Such Fair
Market Value shall be determined as of the Vesting Date or such earlier date as
the Share Units may have become vested in accordance with this Agreement.
As used in this Section 9, “Competing Organization” means a person or
organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to and competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by Teradata to its customers and is therefore a competitor of Teradata.


10.    Arbitration. By accepting this award, you agree that, where permitted by
local law, any controversy or claim arising out of or related to this Agreement
or your employment relationship with Teradata shall be resolved by first
exhausting Teradata’s internal dispute resolution process and policy in place
when the dispute arose, and then by arbitration pursuant to the Mutual Agreement
to Arbitrate All Employment Related Claims attached hereto as Exhibit B.


6

--------------------------------------------------------------------------------





Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 9, Teradata will sustain irreparable injury and will not have an
adequate remedy at law. As a result, you agree that in the event of your breach
of Section 9 Teradata may, in addition to any other remedies available to it,
bring an action in a court of competent jurisdiction for equitable relief to
preserve the status quo pending appointment of an arbitrator and completion of
an arbitration..
11.    Compensation Recovery Policy. By accepting this award, you acknowledge
and agree that, notwithstanding any other provision of this Agreement to the
contrary, you may be required to forfeit or repay any or all of the Share Units
or Shares delivered hereunder pursuant to the terms of the Teradata Corporation
Compensation Recovery Policy (or a successor policy), as the same may be amended
to comply with the Dodd-Frank Wall Street Reform and Consumer Protection Act or
any rules or regulations issued by the Securities and Exchange Commission or
applicable securities exchange.
12.    Beneficiaries; Successors.
(a)    Without limiting Section 5 of this Agreement, you may designate one or
more beneficiaries to receive all or part of any Share Units to be distributed
in case of your death, and you may change or revoke such designation at any
time. In the event of your death, any Share Units distributable hereunder that
are subject to such a designation will be distributed to such beneficiary or
beneficiaries in accordance with this Agreement. Any other Share Units not
designated by you will be distributable to your estate. If there is any question
as to the legal right of any beneficiary to receive a distribution hereunder,
the Share Units in question may be transferred to your estate, in which event
Teradata will have no further liability to anyone with respect to such Share
Units.
(b)    The provisions of this Agreement shall inure to the benefit of, and be
binding upon, your successors, administrators, heirs, legal representatives and
assigns, and the successors and assigns of the Company.
13.     Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is held to be unenforceable or invalid by a court or
other tribunal of competent jurisdiction (including an arbitration tribunal), it
shall be severed and shall not affect any other part of this Agreement, which
will be enforced as permitted by law.
14.    Amendment. The terms of this award of Share Units as evidenced by this
Agreement may be amended by the Teradata Board of Directors or the Committee.
15.    Adjustments. The number of Share Units and the number and kind of shares
of stock covered by this Agreement shall be subject to adjustment as provided in
Section 15 of the Plan.
16.     Plan Governs. In the event of a conflict between the terms and
conditions of this Agreement and the terms and conditions of the Plan, the terms
and conditions of the Plan shall prevail, except that with respect to matters
involving choice of law, the terms and conditions of Section 10 of this
Agreement shall prevail.


7

--------------------------------------------------------------------------------





17.    Dividend; Voting Rights. You shall not possess any incidents of ownership
(including, without limitation, dividend and voting rights) in the Shares
underlying the Share Units credited to your Account until such Shares have been
delivered to you in accordance with this Agreement. The obligations of the
Company under this Agreement will be merely that of an unfunded and unsecured
promise of the Company to deliver Shares in the future, and your rights will be
no greater than that of an unsecured general creditor. No assets of the Company
will be held or set aside as security for the obligations of the Company under
this Agreement.
18.    No Employment Contract or Acquired Rights. Nothing contained in this
Agreement shall confer upon you any right with respect to continuance of
employment by Teradata, nor limit or affect in any manner the right of Teradata
to terminate your employment or adjust your compensation, subject to applicable
law. Furthermore, nothing contained in this Agreement shall confer upon you any
right to receive any future Share Units or awards under the Plan or the
inclusion of the value of any awards in the calculation of severance payments,
if any, upon termination of employment. The Share Units are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculating any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way, to past services for Teradata.
19.    Non-U.S. Employees. Notwithstanding any provision herein, if the Plan or
your employment with Teradata or your participation in the Plan is subject to
the rules and regulations of one or more non-United States jurisdictions, then
your participation in the Plan shall be subject to any such rules and
regulations and any disclosures or special terms and conditions as may be set
forth in (but are not limited to) any appendix for such country maintained by
the Company for such purposes, as the same may be supplemented or revised by the
Company from time to time (the “Appendix”). Moreover, if you relocate to one of
the countries included in the Appendix, the disclosures and special terms and
conditions for such country will apply to you, to the extent the Company
determines that the application of such disclosures, terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Company also reserves the right to impose other
requirements on your participation in the Plan to the extent the Company
determines it necessary or advisable in order to comply with local law or
facilitate the administration of the Plan and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing. The Appendix (as revised or supplemented by the Company from time to
time) shall constitute part of this Agreement.
For purposes of the vesting and forfeiture provisions above, the termination of
your employment will be deemed effective as of the date that you are no longer
actively employed and will not be extended by any notice period or “garden
leave” that may be mandated contractually or under applicable law; the Committee
shall have the exclusive discretion to determine when you are no longer actively
employed for purposes of your Share Unit grant.
You also understand and agree that any cross-border cash remittance made in
relation to this award, including the transfer of proceeds received upon the
sale of Shares, must be made through a locally authorized financial institution
or registered foreign exchange agency and may require


8

--------------------------------------------------------------------------------





you to provide to such financial institution or agency certain information
regarding the transaction. Moreover, you understand and agree that the future
value of Shares is unknown and the Company is neither responsible for any
foreign exchange fluctuation between your local currency and the United States
Dollar (or the selection by Teradata or the employer in its sole discretion of
an applicable foreign currency exchange rate) that may affect the value of this
award (or the calculation of income or any Tax-Related Items thereunder) nor
liable for any decrease in the value of Shares or this award. In addition, the
ownership of Shares or assets and holding of bank or brokerage account abroad
may subject you to reporting requirements imposed by tax, banking, and/or other
authorities in your country, and you understand and agree that you solely are
responsible for complying with such requirements.
You further acknowledge that Teradata and your employer: (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Share Unit grant, including the grant,
crediting, vesting or settlement of the Share Units, the issuance of Shares upon
settlement of the Share Units, the subsequent sale of Shares acquired pursuant
to such issuance and the receipt of any dividends and/or dividend equivalents;
and (ii) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the Share Units to reduce or eliminate your liability
for such Tax-Related Items or to achieve any particular tax result. You also
understand applicable laws may require varying Share or Share Unit valuation
methods for purposes of calculating Tax-Related Items, and Teradata assumes no
responsibility or liability in relation to any such valuation or for any
calculation or reporting of income or Tax-Related Items that may be required of
you under applicable law. Further, if you have become subject to Tax-Related
Items in more than one jurisdiction, you acknowledge that Teradata and/or your
employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
20.    Acceptance of Terms. By accepting any benefit under this Agreement, you
and each person claiming under or through you shall be conclusively deemed to
have indicated their acceptance and ratification of, and consent to, all of the
terms and conditions of this Agreement and the Plan and any action taken under
this Agreement or the Plan by the Committee, the Board or Teradata, in any case
in accordance with the terms and conditions of this Agreement.
21.    Communications and Electronic Delivery. Teradata may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. You hereby consent to receive
such documents by electronic delivery and agree to participate in the Plan
through an on-line or electronic system established and maintained by Teradata
or a third party designated by Teradata. If you have received this Agreement or
any other document related to the Plan translated into a language other than
English and if the translated version is different than the English version, the
English version will control.
22.    Data Privacy Consent. You hereby explicitly and unambiguously consent to
the collection, use and transfer, in electronic or other form, of your Personal
Data (as defined below) and any other Share Unit grant materials by and among,
as applicable, Teradata, the Employer, or third parties as may be selected by
Teradata, for the exclusive purpose of implementing, administering and managing
your participation in the Plan. You understand that refusal or withdrawal


9

--------------------------------------------------------------------------------





of consent will affect your ability to participate in the Plan; without
providing consent, you will not be able to participate in the Plan or realize
benefits (if any) from the Share Units or any other awards under the Plan.
You understand that Teradata and the Employer or designated third parties may
hold certain personal information about you, including, but not limited to, your
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any Shares or
directorships held in Teradata, details of all Share Units or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor (“Personal Data”).
You understand that Personal Data may be transferred to any Subsidiary or
affiliate or third parties assisting Teradata with the implementation,
administration and management of the Plan. You understand the recipients of the
Data may be located in your country, in the United States, or elsewhere and that
the recipients’ country (e.g., the United States) may have different data
privacy laws and protections than your country. In particular, the Company may
transfer Personal Data to the broker or stock plan administrator assisting with
the Plan, to its legal counsel and tax/accounting advisor, and to the Employer
and its payroll provider.
You should also refer to the Teradata Corporation Global Privacy Policy (which
is available to you separately and may be updated from time to time) for more
information regarding the collection, use, storage, and transfer of your
Personal Data.




10

--------------------------------------------------------------------------------






APPENDIX


This Appendix, as such may be supplemented or revised by the Company from time
to time, includes additional country-specific notices, disclaimers, terms and
conditions that govern the Share Units granted to you under the Plan if you work
or reside outside the U.S. and/or in a country which has additional legal
requirements with respect to the Shares. Such terms and conditions and
disclosures may also apply, as from the date of grant, if you move to or
otherwise are or become subject to applicable laws or Company policies of a
specified country. Certain capitalized terms used but not defined in this
Appendix have the meanings set forth in the Plan and/or the Agreement. This
Appendix (as supplemented or revised by the Company from time to time) shall
form part of the Agreement and should be read in conjunction with the Agreement
and the Plan.
This Appendix may also include information you should be aware of with respect
to your participation in the Plan. The information is based on the securities,
exchange control and other laws that are often complex and change frequently. As
a result, the Company strongly recommends that you not rely on the Appendix as
the only source of information relating to the consequences of your
participation in the Plan because the information may be out of date at the time
that your Share Units vest or you sell Shares acquired under the Plan. In
addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of any particular result. Accordingly, you are advised to seek
appropriate professional legal and tax advice as to how the relevant laws in
your country may apply to your situation. Finally, if you are a citizen or
resident of a country other than the one in which you are currently working, the
information contained herein may not be applicable to you.
Securities Law Notice: Unless otherwise noted, neither the Company nor the
Shares are registered with any local stock exchange or under the control of any
local securities regulator outside the U.S. This Agreement (of which this
Appendix is a part), the Plan, and any other communications or materials that
you may receive regarding participation in the Plan do not constitute
advertising or an offering of securities outside the U.S. The issuance of
securities described in any Plan-related documents is not intended for offering
or public circulation in your jurisdiction outside of the United States.






11

--------------------------------------------------------------------------------






EXHIBIT A
PERFORMANCE-BASED RESTRICTED SHARE UNIT AGREEMENT
(2019-2021 PERFORMANCE PERIOD AWARD)








    



--------------------------------------------------------------------------------






EXHIBIT B
TERADATA CORPORATION
MUTUAL AGREEMENT TO ARBITRATE ALL EMPLOYMENT RELATED CLAIMS


Teradata Corporation, including its divisions, subsidiaries and related
companies (collectively, “Teradata”), believes most employment-related disputes
are best resolved through open and honest communication and, when necessary,
through the company’s Internal Dispute Resolution Policy (the “IDR Policy”),
outlined in detail at CMP 706. If a dispute cannot be resolved informally, and
given our desire to establish a speedy, impartial and cost-effective way to
resolve disputes, the final stage of the IDR Policy provides the unresolved
matter will be submitted to final and binding arbitration. This is Teradata’s
and my mutual Arbitration Agreement (“Agreement”).


This Agreement to arbitrate includes every possible claim, dispute, or cause of
action, in law or equity, arising out of or relating in any way to my employment
with Teradata or the termination of my employment, to the maximum extent
permitted by law, whether asserted during my employment with Teradata or after
it has ended, including claims that I or my heirs, successors, administrators,
and assigns may have against Teradata or against any of its current and former
officers, directors, employees, representatives, contractors, owners,
shareholders, or agents in their capacity as such, and all successors and
assigns of any of them, or claims that Teradata may have against me
(collectively, “Claims”).


Claims subject to this Agreement include, but are not limited to, claims
pursuant to any federal, state or local law or statute including (without
limitation) the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, the Americans With Disabilities Act of 1990, the Family and
Medical Leave Act, the Fair Labor Standards Act, the federal Equal Pay Act, the
Worker Adjustment and Retraining Notification Act, the Uniform Service
Employment and Reemployment Rights Act, the Genetic Information
Nondiscrimination Act, the California Fair Employment and Housing Act, the
California Labor Code, the California Equal Pay Act, and the California Family
Rights Act, all as amended; Claims for wages, overtime, or other compensation
due; Claims involving meal and rest breaks; Claims for benefits (except where an
employee benefit plan specifies that its claim procedure shall culminate in an
arbitration procedure different from this one); Claims for breach of contract or
other promise (oral or written, express or implied); Claims for any form of
illegal discrimination or harassment under state or federal law; Claims for
wrongful termination or discharge (constructive or actual); Claims for violation
of any public policy; Claims for improper, unfair, and/or retaliatory treatment
or dismissal; and all tort Claims. Claims not covered by this Agreement are
claims for workers’ compensation benefits, unemployment compensation benefits,
claims governed by ERISA or other claims that, as a matter of law, the parties
cannot agree to arbitrate. I understand that while I still have a right to file
a charge with a state or federal agency, I will submit the final resolution of
any Claim to an arbitrator instead of a court or jury. Teradata and I
acknowledge that, by entering into this Agreement, we both waive the right to
resolve any Claims through a trial by jury, in exchange for the benefits of a
speedy and less expensive dispute resolution procedure.


Teradata and I agree that we will resolve our disputes on an individual basis
only. Except for representative claims under California’s Private Attorneys
General Act, which cannot be waived under applicable law and which are therefore
excluded from this Agreement, Teradata and I expressly intend and agree that:
(a) class action and representative action procedures are hereby waived and
shall not be asserted, nor will they apply, in any arbitration pursuant to this
Agreement; (b) we will not assert class action or representative action claims
in arbitration or otherwise; and (c) we shall submit only our own, individual
Claims in arbitration. The arbitrator may not consolidate more than one person’s
Claims and may not otherwise preside over any form of a representative or class
proceeding. This Agreement also prevents me from participating in a class action
(existing or future) that is brought by any other party.


The arbitration shall be governed by the Federal Arbitration Act. The hearing
will be conducted by the American Arbitration Association (the “AAA”) under the
AAA’s then applicable employment arbitration rules (except as those rules are
modified by this Agreement) and presided over by a sole arbitrator. The AAA
rules are available online at https://www.adr.org/Rules. To file a claim, I will
only be required to pay the equivalent of the fee to file a complaint in a court
of local jurisdiction. Teradata will pay any remaining fees


    



--------------------------------------------------------------------------------







that are specific to arbitration, including the arbitrator’s fees and expenses.
However, Teradata and I will each pay our own attorneys’ fees and our own
standard litigation costs. If we cannot mutually agree on an arbitrator, the
arbitrator will be selected according to the AAA’s rules and procedures. The
arbitrator shall have the exclusive authority to rule on any challenge to his or
her own jurisdiction or to the validity, enforceability, or formation of any
portion of this Agreement to arbitrate.


The arbitration hearing will be held in or near the city where I worked with
Teradata, or as otherwise mutually agreed to by me and Teradata. To prepare for
the hearing, both Teradata and I have the right to take the sworn deposition
statements of two individuals and, in addition, any expert witness expected to
testify at the hearing. All documents to be used as exhibits and a list of all
potential witnesses will be exchanged at least two weeks in advance of the
hearing. No other discovery will be permitted unless the arbitrator finds there
is a compelling need to do so and this need outweighs our desire for a quick and
inexpensive resolution of the dispute. The arbitrator may consider and grant
prehearing dispositive motions as he/she deems appropriate. The arbitrator will
make a decision using the substantive law of the state where the claim arose or
federal law where applicable. The arbitrator shall: (a) have the same full
authority to order relief as would a court or a jury (including but not limited
to an award of attorneys’ fees or costs under any applicable statute or written
agreement); and (b) issue a written arbitration decision including the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator’s award may be entered and enforced by any court with
jurisdiction.


This Agreement is not an employment contract and does not alter the terms of my
at-will employment relationship with Teradata. Our mutual willingness to submit
all disputes to arbitration is consideration for this Agreement. As additional
consideration, I understand Teradata requires me to sign this Agreement as a
condition of the compensation and benefits provided to me now and during my
employment with Teradata.


This is the entire Agreement between Teradata and me relating to arbitration and
supersedes any other written or oral agreement relating to arbitration, except
for the IDR Policy which remains in full force and effect (however, in the event
this Agreement and the IDR Policy conflict, this Agreement shall govern). This
Agreement to arbitrate shall survive termination of my employment at Teradata. I
have had a full opportunity to review this Agreement and I understand and agree
to its terms. This Agreement can only be revoked or modified by a writing signed
by both me and an officer of Teradata. If any portion of this Agreement is held
to be void or unenforceable under any federal, state, or local law, the rest of
the Agreement will remain in full force and effect.






14